J-S41023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC NOEL SANTOS                           :
                                               :
                       Appellant               :   No. 261 MDA 2020

       Appeal from the Judgment of Sentence Entered December 31, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0000751-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 12, 2020

        Eric Noel Santos appeals from the judgment of sentence entered after a

jury found him guilty of Retail Theft and Conspiracy.1 Santos challenges the

sufficiency and weight of the evidence, as well as the admission of testimony.

We affirm based on the trial court opinion.

        In December 2018, Officer Adam Bruckhart went to a Walmart in York

County in response to a report of a retail theft. There, a loss prevention officer

told him that Santos and Daniell Monique Scott had attempted to steal a

hoverboard valued at $241.68. Police arrested and charged them. At their

joint jury trial, both Santos and Scott testified that they had brought a vacuum

cleaner and the hoverboard back to Walmart to return them. However, the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3929(a)(1) and 903, respectively.
J-S41023-20



loss prevention officer testified that he had watched a surveillance video twice

that showed Santos and Scott coming into the store with only the vacuum

cleaner. He also said that at the time of the incident, he gave the police officer

copies of timestamped, still photos from the video. He stated that following

the incident, when he attempted to transfer the surveillance video to a disk

for the police, he discovered that the video and other files on the system were

corrupted. He explained that such corruption cannot result from human error.

Young then testified about the contents of the video, over a defense objection

based on the best evidence rule. Finally, a Walmart employee who stopped

Santos and Scott when they attempted to leave said that she stopped them

and asked them for a receipt, and they could not produce a receipt for the

hoverboard.

      The jury found Santos and Scott guilty of the above offenses and the

trial court sentenced Santos to six to 12 months’ incarceration. Santos filed a

post sentence motion challenging the weight and sufficiency of evidence. See

Post-Sentence Motion, filed 1/10/20. The trial court denied the motion and

this timely appeal followed.

      Santos raises the following issues before this Court:

         I.     Whether the evidence is insufficient to sustain the
                conviction?

         II.    Whether the verdict is against the weight of the
                evidence?

         III.   Whether the affiant and loss prevention officer’s
                testimony about the missing surveillance video
                violated the Best Evidence Rule or was otherwise


                                      -2-
J-S41023-20


                hearsay and should not have been allowed into
                evidence[?]

Santos’ Br. at 5.

       Santos’ first claim challenges the sufficiency of evidence. He claims that

“[t]here exists no evidence that [Santos] carried away the hoverboard with

the intent to deprive the owner of full value.” Id. at 16. Our standard of review

is de novo; “our scope of review is limited to considering the evidence of

record, and all reasonable inferences arising therefrom, viewed in the light

most    favorable    to   the   Commonwealth       as   the   verdict    winner.”

Commonwealth v. Rushing, 99 A.3d 416, 420–21 (Pa. 2014).

       Here, the trial court determined that the evidence was sufficient to

sustain the convictions. It noted the evidence and testimony at trial that

Santos and his co-defendant did not walk in with the hoverboard, picked up

the hoverboard while in the store, and then attempted to leave the store

without paying for the item.

          [T]he evidence and testimony proffered at trial showed that
          [Santos] and Daniell Scott walked towards the front of the
          store almost instantly after they placed the hoverboard into
          their cart. The time-stamped photographs presented at trial
          indicated that, there were no other items except the vacuum
          cleaner in [Santos’] cart around 5:31 p.m. [Santos] and
          Daniell Scott selected the hoverboard and placed it on the
          bottom of their cart around 5:33 p.m. Police were called at
          6:07 p.m. Both [Santos] and Daniell Scott confirmed that it
          was approximately 30 minutes that they stood at the front
          of the store after they were confronted by Sabrina Santiago.




                                      -3-
J-S41023-20



Pa.R.A.P. 1925(a) Op. (“1925(a) Op.”), 4/17/20, at 9 (citations to notes of

testimony and exhibit omitted). Upon a review of the record, we agree that

the evidence was sufficient to sustain the convictions.

      Next, Santos challenges the weight of the evidence. He maintains that

the testimony of the Commonwealth witnesses were contradictory and that

his testimony established that he had an intent to pay for the items in his cart.

      We review the trial court’s ruling on a weight claim for abuse of

discretion:

         [I]n a challenge to the weight of the evidence, the function
         of an appellate court on appeal is to review the trial court’s
         exercise of discretion based upon a review of the record,
         rather than to consider de novo the underlying question of
         the weight of the evidence. [Commonwealth v.]
         VanDivner, 962 A.2d [1170,] 1178 [(Pa. 2009)]. In
         determining whether this standard has been met, “appellate
         review is limited to whether the trial judge’s discretion was
         properly exercised, and relief will only be granted where the
         facts and inferences of record disclose a palpable abuse of
         discretion.” Commonwealth v. Diggs, 597 Pa. 28, 949
         A.2d 873, 879 (2008).

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009). “A verdict is

against the weight of the evidence ‘only when the jury’s verdict is so contrary

to the evidence as to shock one’s sense of justice.’” VanDivner, 962 A.2d at

1177 (quoting Commonwealth v. Cousar, 928 A.2d 1025, 1036 (Pa. 2007)).

      Here, the trial court determined that the jury’s verdict was not contrary

to the evidence, noting that “[t]he jury found [Santos’] testimony not credible

. . . .” 1925(a) Op. at 13.




                                      -4-
J-S41023-20


         [T]he circumstantial evidence in this case simply supports
         the conclusion that [Santos] had the intent to deprive the
         Walmart of its possession of the hoverboard. [Santos and
         Scott] told both Andrew Young and Sergeant Bruckhart that
         they had brought the vacuum cleaner and the hoverboard
         into the store for exchange. This was contradicted by the
         photographic evidence. The evidence presented at trial
         clearly weighed in favor of the Commonwealth.

         The jury found [Santos’] testimony not credible, and his
         argument did not prevail.

Id.

      We discern no abuse discretion. As the fact finder, the jury determined

that the Commonwealth’s witnesses were credible and that Santos’ version of

what occurred was not credible. We cannot say that the trial court abused its

discretion in concluding that the jury’s verdict was not so contrary to the

evidence as to shock one’s sense of justice.

      For his final claim, Santos alleges that the trial court erroneously allowed

the testimony of Young and the officer who arrived on the scene that day. He

maintains that because the original surveillance video was corrupted, the best

evidence rule prevented the witnesses from testifying about the video.

      We review the admission of evidence for an abuse of discretion.

Commonwealth v. Green, 162 A.3d 509, 516 (Pa.Super. 2017) (en banc).

The best evidence rule provides, “An original writing, recording, or photograph

is required in order to prove its content unless these rules, other rules

prescribed by the Supreme Court, or a statute provides otherwise.” Pa.R.E.

1002. If the original has been lost or destroyed, other evidence is admissible

to prove the content of the writing, recording, or photograph, so long as the

                                      -5-
J-S41023-20



loss or destruction of the original is not by the proponent having acted in bad

faith. See Pa.R.E. 1004; Commonwealth v. Dent, 837 A.2d 571, 589

(Pa.Super. 2003).

      Here, the trial court determined that the Commonwealth was not

required to produce the original surveillance footage because it had been

corrupted. The court concluded that “the Commonwealth did not act in bad

faith in failing to preserve the video evidence” and it therefore allowed into

evidence Young’s testimony. See 1925(a) Op. at 16.

      After a review of the parties’ briefs, the certified record, and the relevant

law, we find no error in the trial court’s analysis. We thus affirm based on the

well-reasoned opinion of the Honorable Maria Musti Cook. We add only that

although Santos makes reference to a hearsay argument in his Statement of

Questions Involved, he does not develop the claim in the body of his brief,

and has thus waived it. See Commonwealth v. Woodard, 129 A.3d 480,

502 (Pa. 2015).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2020




                                      -6-
                                                             Circulated 10/29/2020 10:31 AM




     IN THE COURT OF COMMON PLEAS OF
                                     YORK COUNTY,
             PENNSYLVANIA CRIMINAL DIVISION


 COMMONWEALTH OF
                                                           CP-67-CR-0751-2019
 PENNSYLVANIA


                    V.


 ERIC NOEL SANTOS,
       Defendant/Appellant




                      STATEMENT OF LOWER COURT
                       PURSUANT TO PA.R.A.P. 1925(a)



      AND NOW, this /         et--/of   April, 2020, upon receipt of a notice


that an appeal has been filed in this matter, and in
                                                     consideration of the

Statement of Matters Complained of on Appeal, filed on
                                                       behalf of Eric

Santos (" Defendant"),   by and through his attorney,      Ronald J. Gross,

Esquire, the undersigned files this statement pursuant to
                                                          PA.R.A.P. 1925(a).

      The reasons for this Court's denial of Defendant's
                                                         post -sentence

motion can be found herein.




                                Page    1   of 18
 Factual and Relevant Procedural History:


        Defendant was         charged with criminal    conspiracy to retail theft

  Count 1) under 18 PA. CONS. STAT. §§ 903(a)( 1)
                                                  and 3929(a)( 1); and retail

 theft-take merchandise ( Count      2) under 18 PA. CONS. STAT. §
                                                                   3929(a)( 1).


        On March 4, 2019, this Court appointed
                                               Attorney William Graff,

 Esquire, to represent Defendant in the trial
                                              proceedings.


       At 6:07 p.m. on         December    12,    2018, Officer   Adam Matthew

Bruckhart was dispatched to Walmart, 1000 Town
                                               Center Dr. York, PA

 17408, for a retail theft.    Upon arrival, Andrew Young, a loss prevention


officer (" LPO"), reported that Defendant and his
                                                  co-defendant, Daniell

Monique Scott, attempted to steal a hoverboard valued
                                                      at $241.68.


       A criminal jury trial took place from
                                             November 19 to 20, 2019.        At

the conclusion of the jury trial, the jury
                                           unanimously convicted Defendant,

and his co-defendant, Daniell Scott, guilty of both
                                                    counts.


      A sentencing hearing was held on December
                                                31, 2019.            Defendant

was sentenced to 6 to 12 months' incarceration
                                               in the York County Prison.




                                   Page 2 of 18
 Upon completion of his period of
                                  incarceration or his parole, Defendant is

 required to complete the Courage to
                                     Change Program.


         On January 10, 2020, Defendant,
                                         by and through Attorney Graff,


 filed post -sentence motions for a new
                                        trial, judgment of acquittal, and bail

 after sentencing. On January 22, 2020,
                                        this Court denied Defendant's post -

 sentence motions. A hearing to address
                                        bail was scheduled on February 3,

 2020.



         On February 3, 2020, this Court
                                         appointed Attorney Ronald J. Gross,

Esquire as     counsel of record   for Defendant.    On    February   6,   2020,

Defendant, by and through Attorney Gross, filed
                                                a notice of appeal to the


Superior Court from the judgment of sentence on
                                                December 31, 2019, and

the denial of her post -sentence motion on
                                           January 22, 2020.     At the same

time,    Defendant filed a petition for leave to file
                                                      an appeal       in forma

pauperis, which was granted.


        On February 7, 2020, this Court issued
                                               an order directing Defendant

to file a statement of errors
                              complained of on appeal.    Defendant filed the




                                Page 3 of 18
  Rule    1925(b) statement on February 27,
                                            2020.           In his Rule     1925(b)

  statement, Defendant raises three issues:



          1.    There existed no evidence that the
                                                        Defendant left the
          store with the intent to not pay
                                                for items and as such the
          evidence is insufficient to sustain the
                                                  conviction.

         2.     There existed no evidence that the
                                                       Defendant left the
         store with the intent to not pay for
                                                 items and [ as] such the
         verdict is against the weight of the
                                              evidence.

         3.    It was improper for the Court to
                                                 allow testimony of
         what was viewed on the security camera
                                                as the best evidence,
         the security camera footage, was
                                                not preserved     and
         unavailable at trial.

 Rule 1925(b) Statement, 02/27/2020,
                                              6.



Discussion:


  I.     The evidence and testimony presented
                                                 at trial was sufficient in
         proving Defendant's intent to deprive the
                                                   merchant of possession
         of the merchandise. The
                                     Commonwealth sustained its burden in
         a conviction for retail theft.

       Defendant alleges that the
                                  Commonwealth presented insufficient

evidence to prove beyond a reasonable
                                      doubt that Defendant was guilty of

retail theft.   Rule 1925(b) Statement, 02/27/2020, ¶
                                                             6(a).   Specifically,

Defendant argues that the Commonwealth
                                       failed its burden in proving

Defendant's     intent   to   deprive   the   merchant   of possession    of the

                                   Page 4 of 18
merchandise.   Id. This Court finds Defendant's claim unsupported by the


evidence of record. Thus, no relief is due.


      Regarding Defendant's sufficiency claim, the evidence must be


reviewed in    light   most   favorable to      the verdict   winner,   giving   the

prosecution the benefit of all reasonable inferences to be drawn from the


evidence.   Commonwealth v. Widmer, 744 A.2d 745, 751 ( Pa. 2000).


Where the evidence offered to support the verdict contradicts the physical


facts, contravenes human experience and the laws of nature, the evidence
                                                                         is


insufficient as a matter of law.      Id.   Evidence is sufficient to support the


verdict when it establishes each material element of the crime charged and


the commission thereof by the accused, beyond a reasonable doubt. Id.


      18 PA. CONS. STAT. § 3929(a)( 1)       defines retail theft as follows:


      A person is guilty of a retail theft if she: takes possession of,
      carries away, transfers or causes to be carried away or
     transferred, any merchandise displayed, held, stored or offered
     for sale by any store or other retail mercantile establishment
     with the intention of depriving the merchant of the possession,
     use or benefit of such merchandise without paying the full
     retail value thereofil

18 PA. CONS. STAT. §   3929(a)( 1).




                                 Page 5 of 18
            The Pennsylvania Superior Court has
                                                recognized that " intent can be

 proven by direct or circumstantial evidence; it
                                                 may be inferred from acts or

 conduct or from the attendant circumstances."
                                               Commonwealth v. Franklin,

 69 A.3d 719,723 ( Pa. Super. 2013).



        This Court finds that there was
                                        sufficient evidence for the jury to

 conclude that Defendant acted with intent to
                                              deprive the Walmart of the

 possession of the hoverboard.



       Both Defendant and co-defendant, Daniell
                                                Scott, provided testimony

at trial.     Defendants testified that they went to the store with
                                                                    a vacuum

cleaner, with a receipt to exchange it for a
                                             hoverboard.            Id. at 191-92.

However, all three witnesses of the
                                    Commonwealth-Sabrina Santiago,

Andrew        Young,   and     Sergeant   Adam     Bruckhart-offered    drastically

different testimonies from both defendants'
                                            statement.


       Sabrina     Santiago,     customer   host   for   Walmart,   provided    her

testimony for the Commonwealth at trial. Sabrina
                                                 Santiago was trained to

look for signs of theft to help Walmart
                                        prevent thefts.                N.T.   Trial,

11/19/2019, at 90-91.          Based on her testimony, Sabrina Santiago
                                                                        was



                                    Page 6 of 18
 stationed at the general merchandise exit of
                                              Walmart when Defendant and

 Daniell Scott came to her door.   Id. at 92-94.     She noticed that Defendant

 and Daniell Scott had an expensive
                                    hoverboard in their cart. Id. at 92-93.

 She then stopped them and asked for a receipt.
                                                Id. at 93. During the entire


 course of the interaction, neither Defendant nor
                                                  Daniell Scott was able to

 produce    a receipt for the hoverboard.      Id.    Sabrina Santiago further

explained that Defendant and Daniell Scott had to
                                                  turn in the opposite

direction of the customer service desk in order to get
                                                       to her. Id. at 98.


         Andrew Young, loss prevention officer for Walmart
                                                           at the time of

incident, also presented his testimony      for the Commonwealth      at trial.

Andrew Young stated that he was called over by
                                               Sabrina Santiago.            N.T.

Trial, 11/20/2019, at 136-37.   According to his testimony, Defendant and


Daniell Scott told Andrew Young that " they
                                            brought the hoverboard and a

vacuum cleaner in for a return and that they
                                             were items that belong to

them."    Id. at 138-39.   However, at no time did Defendant and Daniell

Scott provide a receipt for the hoverboard to
                                              Andrew Young.        Id. at 147.

Also, Andrew Young pointed out that he
                                       watched the surveillance video




                                Page 7 of 18
  twice to confirm that Defendant and
                                      Daniell Scott came into the store only

  with a vacuum cleaner. Id. at 139-42.



        In addition, Andrew Young provided
                                           his testimony as to the contents

 of the surveillance video at trial, as well
                                             as the timestamped still


 photographs from the video.     Based on Andrew Young's testimony and


 exhibits proffered at trial, Defendant and Daniell
                                                    Scott did enter the store,

  but only with the vacuum cleaner."   Id. at 140-41. Defendant and Daniell


 Scott then placed the vacuum cleaner into a
                                             shopping cart.       Id. at 141.

There was nothing else in their cart besides the
                                                 vacuum cleaner. Id. at 142.

Defendant and Daniell Scott proceeded to the toy
                                                 department with only the

vacuum in their cart and no hoverboard. Id. at 143.
                                                    In the toy department,

after Defendant and Daniell Scott selected the
                                               hoverboard from the shelf,

they placed it on the bottom of their cart.
                                                Id. at 144.   Defendant and

Daniell Scott subsequently went towards the
                                            front of the store. Id. " They

then both proceeded to walk through the [ self -
                                               checkouts] and attempted to

exit the store."   Id.




                               Page 8 of 18
        Defendants disagreed with Andrew Young.
                                                Defendant testified that,

 after he and Daniell Scott placed the
                                       hoverboard underneath the cart, they

  did [ their] little shopping," and purchased "
                                                 knickknacks for the house,"

  toiletries," or deodorant. Id. at 192. Defendant
                                                   emphasized that they paid

 for their items at the checkout.      Id.    Daniell Scott also offered her

 testimony, consistent with Defendant's statement. Id. at
                                                          200-01.


       However, the evidence and testimony proffered at
                                                        trial showed that

Defendant and Daniell Scott walked towards the
                                               front of the store almost

instantly after they placed the hoverboard into their
                                                      cart. The time -stamped


photographs presented at trial indicated that, there were
                                                          no other items

except the vacuum cleaner in Defendant's cart around
                                                     5:31 p.m.      Exhibit 3.

Defendant and Daniell Scott selected the hoverboard
                                                    and placed it on the

bottom of their cart around 5:33 p.m. Exhibit 4.
                                                 Police were called at 6:07

p.m.    Both   Defendant    and   Daniell    Scott   confirmed   that   it   was

approximately 30 minutes that they stood at the front of
                                                         the store after they

were confronted by Sabrina Santiago. Id. at
                                            196, 204.




                               Page 9 of 18
         Officer    Adam        Bruckhart,   Sergeant   of the   West   Manchester

 Township Police Department, provided his
                                          testimony at trial.                Sergeant

 Bruckhart indicated that he was able to find
                                              Daniell Scott in the parking lot

 and talk to her.   Id. at 167. Sergeant Bruckhart stated that
                                                               he asked Daniell

 Scott whether she had a receipt for the
                                         hoverboard.         Id. at 168. "   She told

 me that she did."       Id.   However, " she was not able to find the hoverboard


 receipt."    Id.   Consistent with Andrew Young's testimony,
                                                                             Sergeant

 Bruckhart provided that:



         Daniell Scott] explained to me that she arrived
                                                         at the store
        with [ Defendant]. They came in an Uber.
                                                  When they arrived
        at the store, they had a vacuum cleaner and
                                                     a hoverboard            in
        their possession and that they took these items from
                                                              the Uber
        into the store. Then they intended to exchange
                                                        those items for
        a return and had not done so and that they
                                                      were leaving the
        merchandise that they had brought in.

Id. at 169.



       Considering the foregoing evidence and testimony
                                                        offered at trial,

this Court finds Defendant and his co-defendant's
                                                  testimony not credible.

Under Franklin, there was ample circumstantial
                                               evidence proving that

Defendant intentionally took possession of the
                                               hoverboard, without paying

the full retail value.


                                    Page 10 of 18
       Therefore, under Widmer, viewing the combination
                                                        of evidence in

the light most favorable to the Commonwealth
                                             as verdict winner, the jury


could properly infer that Defendant had the
                                            intent to deprive the Walmart

of its possession of the hoverboard.    Accordingly, Defendant's first claim

merits no relief.



 H.    The jury verdict for retail theft was not against
                                                          the greater
       weight of the evidence presented at trial so as to
                                                          shock one's
       sense of justice.


                                                                          the

Defendant left the store with the intent to not pay for
                                                        items and [ as] such

the verdict is against the weight of the evidence."
                                                      Rule 1925(b) Statement,

02/27/2020, ¶ 6(b).



      We review Defendant's claim based on the
                                               following standard:


        An allegation that the verdict is against the
                                                        weight of the
        evidence is addressed to the discretion of the trial court.
                                                                      A
       new trial should not be granted because of a mere
                                                            conflict in
       the testimony or because the judge on the same
                                                          facts would
       have arrived at a different conclusion. A trial judge
                                                               must do
       more than reassess the credibility of the witnesses
                                                            and allege
       that he would not have assented to the verdict if
                                                            he were a
      juror. Trial judges, in reviewing a claim that the
                                                             verdict is
       against the weight of the evidence do not sit as the
                                                             thirteenth
      juror. Rather, the role of the trial judge is to
                                                       determine that

                               Page 11 of 18
         notwithstanding all the facts, certain facts are so
                                                              clearly of
         greater weight that to ignore them or to
                                                       give them equal
         weight with all the facts is to deny justice.


 Widmer, 744 A.2d at 751-52.


         The Pennsylvania Supreme Court has held
                                                 that " a new trial should

 be awarded when the jury's verdict is
                                       so contrary to the evidence as to


 shock one's sense of justice and the award of a
                                                 new trial is imperative so

 that right may be given another opportunity to
                                                prevail." Commonwealth v.

 Brown    648 A.2d 1177, 1189 ( Pa. 1994), quoting
                                                   Thompson v. City of

Philadelphia, 493 A.2d 669, 672 ( Pa. 1985).     In considering a weight of


evidence claim, a trial court may weigh the
                                            evidence and in so doing

evaluate for itself the credibility of the
                                           witnesses.   Tibbs v. Florida, 457

U.S. 31, 32 ( 1982).


      The fact -finder " is free to believe all, part, or
                                                          none of the evidence

and to determine the credibility of the
                                        witnesses."       Commonwealth v.

Champney, 832 A.2d 403, 408 ( Pa. 2003) ( quoting
                                                  Commonwealth v.

Small, 741 A.2d 666 ( Pa. 1999)). When
                                       challenging the verdict based on a

weight of evidence claim, the defendant must show
                                                  that the evidence was

so tenuous, vague and uncertain that the
                                         verdict shocks the conscience of


                               Page 12 of 18
  the court" in order to prevail.
                                    Commonwealth v. Sullivan, 820 A.2d 795,

  806 ( Pa. Super. 2003).


        Based on the previous discussion, the
                                              circumstantial evidence in this

 case amply supports the conclusion that
                                         Defendant had the intent to deprive

 the Walmart of its possession of the
                                      hoverboard.              Defendants told both

 Andrew Young and Sergeant Bruckhart that they
                                               had brought the vacuum

 cleaner and the hoverboard         into the   store    for exchange.     This was

 contradicted by the photographic evidence. The
                                                evidence presented at trial

 clearly weighed in favor of the Commonwealth.


       The jury found Defendant's testimony not
                                                credible, and his argument

did not prevail. Defendant failed to show
                                          that the evidence provided at trial

was " so   tenuous,   vague   and    uncertain   that    the   verdict   shocks   the

conscience of the court" under Sullivan.



       In conclusion, under the standard of
                                            review in Widmer, the verdict is

not against the weight of the evidence
                                       presented, this Court's sense of

justice was not shocked. Defendant's claim merits no
                                                     relief.




                               Page 13 of 18
 III.    Trial Court did not err in admitting the
                                                   testimony regarding the
         contents of the surveillance video. Trial Court did
                                                             not err in not
         applying the best evidence rule.


         Defendant argues that this Court erred by allowing
                                                            the testimony as

 to the contents of the surveillance
                                     video, which was not provided to the

 defense counsel or presented at trial. Rule
                                             1925(b) Statement, 02/27/2020,

  6(c). Further, Defendant alleges that this
                                             Court erred in not applying the

best evidence rule by admitting the testimony
                                              of witnesses at trial regarding

the contents of the surveillance video. Id.



        The   best evidence rule in the Pennsylvania Rules
                                                           of Evidence

provides that: " An original writing, recording, or
                                                    photograph is required in

order to prove its content unless these rules,
                                               other rules prescribed by the

Supreme Court, or a statute provides otherwise."     Pa. R. Evid. 1002.



        With respect to the " missing evidence," the
                                                     Pennsylvania Supreme

Court has explained that:



        the   Due   Process   Clause   of the   Fourteenth Amendment
        requires defendants be provided access to
                                                        certain kinds of
        evidence prior to trial, so they may " be afforded a
                                                              meaningful
        opportunity to present a complete defense." This
                                                             guarantee of
        access to evidence requires the prosecution to
                                                            turn over, if


                                 Page 14 of 18
       requested, any evidence which is exculpatory and material
                                                                      to
       guilt or punishment, and to turn over exculpatory
                                                               evidence
       which might raise a reasonable doubt about a
                                                       defendant's guilt,
       even if the defense fails to request it. If a defendant
                                                               asserts a
       Brady or A2urs violation, he is not required to show
                                                             bad faith.
       There is another category of constitutionally
                                                      guaranteed access
       to evidence, which involves evidence that is not
                                                              materially
       exculpatory, but is potentially useful, that is destroyed by
                                                                    the
       state before the defense has an opportunity to
                                                            examine   it.
       When the state fails to preserve evidence that is "
                                                           potentially
       useful," there is no federal due process violation " unless
                                                                     a
       criminal defendant can show bad faith on the part
                                                                 of the
       police." Potentially useful evidence is that of which " no more
       can be said than that it could have been subjected to
                                                              tests, the
       results of which might have exonerated the
                                                       defendant." In
       evaluating     a   claim
                             that the Commonwealth's failure to
       preserve evidence violated a criminal defendant's federal
                                                                 due
       process rights, a court must first determine
                                                        whether the
       missing evidence is materially exculpatory or
                                                          potentially
       useful.

Commonwealth v. Chamberlain, 30 A.3d 381, 402 ( Pa. 2011) (
                                                            internal

citations omitted).



      In Commonwealth v. Williams, the Pennsylvania
                                                    Superior Court

reversed the trial court's decision in suppressing testimony
                                                             relating to the

contents of a surveillance video that had been lost.   154 A.3d 336, 341 ( Pa.


Super. 2017).   The Williams court reasoned that the testimony
                                                               relating to

the contents of the video should be allowed
                                            because " the lost surveillance



                                  Page 15 of 18
 video footage was only potentially useful and the
                                                   police did not act in bad

 faith in failing to preserve it." Id. ( emphasis
                                                  added).


       Andrew Young offered his testimony as to the
                                                    unavailability of the

 surveillance video at trial.   Andrew Young had been a loss prevention


 officer at the Walmart for four years at the time of the
                                                          incident. N.T. Trial,

 11/19/2019, at 101.   He confirmed that he is familiar with the
                                                                 surveillance

 system in the Walmart.    Id. at 102.   He had previously utilized the system


as a part of his job as a loss prevention officer. Id.



       Andrew Young testified that he did save the footage
                                                           before burning

the footage onto a disk.    Id. at 103-04.    When he was told by Sergeant

Bruckhart that he was on his way to pick up the discs,
                                                       Andrew Young

attempted to burn the footage onto a disk for his arrival.
                                                                  Id.   However,

when he went to do that, Andrew Young discovered
                                                 that footage along

with other saved files had been corrupted. Id. at
                                                  104. He pointed out that,


never in the four years of being a loss prevention
                                                   officer, had he been able

to recover video with this type of corruption.
                                                     hi.    In addition, Andrew




                                Page 16 of 18
 Young denied that he caused the corruption in the
                                                   video footage. Id. Also,

 he stated that human error cannot cause this type of
                                                      corruption. Id. at 108.


        In addition,   Sergeant Bruckhart provided his testimony that
                                                                      he

 followed the standard procedure. Id. at 115. He
                                                 stated that it was not the

 standard procedure to obtain a copy of the video
                                                  during the incident where

 there is someone in custody. Id. He further stated
                                                    that he did not cause the

 video to be unavailable for the trial. Id. at 116.
                                                    Both Andrew Young and

Sergeant Bruckhart testified that they had an
                                              opportunity to watch the

video on the day of incident. Id. at 102, 115.



       Considering that the Commonwealth provided the timestamped
                                                                  still

photographs from the video of the incident; parties stipulated
                                                               that both

defendants were in the Walmart on the date of incident;
                                                        and there was no

dispute as to the existence of the hoverboard in the cart,
                                                           this Court fmds

that the surveillance video is not materially exculpatory
                                                          under Chamberlain.


      Further, based on the testimony made by Andrew
                                                     Young and

Sergeant Bruckhart at trial, the Commonwealth did not
                                                      act in bad faith in

failing to preserve the video evidence.    Like Williams, since the video



                               Page 17 of 18
 evidence herein was only potentially useful and the
                                                     Commonwealth did not

 act in bad faith in not preserving the
                                        evidence, this Court concludes that

 Andrew Young and Sergeant Bruckhart were
                                          properly allowed to testify

 regarding their observations of the surveillance
                                                  video.        See N.T. Trial,

 11/19/2019, at 126-27.



          Accordingly,   Defendant's claim as to the       admissibility   of the

testimony regarding the contents of the surveillance
                                                     video, again, merits no

relief.



Conclusion:

          Based on the above reasons, this Court respectfully
                                                              urges affirmance

of this Court's judgment of sentence entered on
                                                December 31, 2019.


          The Clerk of Courts is directed to provide notice
                                                            of the entry of this

Statement to the York County District Attorney's Office,
                                                         Attorney Ronald

J. Gross, Esquire, Counsel for Defendant
                                         and Defendant, Eric Santos.



                                          BY THE COURT,




                                         MARIA MUST! COOK, JUDGE

                                  Page 18 of 18